DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/1/2022 are acknowledged.  Claims 3-5 are amended; claims 1-2 are canceled; no claims are withdrawn; claims 3-5 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 3-5 under 35 U.S.C. § 112(a), as set forth at pp. 3-5 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 3-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naito et al., 2011 (cite U, PTO-892, 3/2/2022; herein “Naito”) in light of “ATCC Catalogue” (NPL cite 29, IDS, 3/14/2018) as set forth at pp. 10-13 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 3-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuzaki et al., 1997 (NPL cite 28, IDS, 3/14/2018; herein “Matsuzaki”) in light of Kato et al., 1981 (cite V, PTO-892, 3/2/2022; herein “Kato”) and “ATCC Catalogue” (NPL cite 29, IDS, 3/14/2018) as set forth at pp. 13-17 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamada, JP2009102270 (the Google English translation is supplied as cite N, PTO-892, 3/2/2022, the cites in the rejection below refer to this translation; JP2009102270 is also Foreign Patent document cite 5, IDS, 3/14/2018; herein “Yamada”).
Yamada teaches methods of reducing neutral fat comprising orally administering an effective amount of Lactobacillus paracasei strains to human subjects in need thereof (Abst. (method for reducing neutral fat in healthy adult human); pdf p. 2, ¶4 (oral administration); p. 4, ¶2-3 (administration of effective amount to an adult); p. 7, Example 2 (serum neutral fat decreased to about 60% of control after 3 hours after oral administration of Lactobacillus paracasei KW3110)).  Yamada teaches that Lactobacillus paracasei strains L. paracasei KW3110 (also known as L. casei L14 and is deposited as FERM BP-08634), L. paracasei KW3925 (also known as L. paracasei NRIC1917) and L. paracasei KW3926 (also known as L. paracasei JCM8132) all each exhibit the neutral fat reducing activity (p. 2, ¶4, 6) anticipating claim 5.
It would appear that all or at least one of Yamada’s Lactobacillus paracasei strains (i.e. Lactobacillus paracasei KW3110, Lactobacillus paracasei KW3925 and/or Lactobacillus paracasei KW3926) is/are Lactobacillus paracasei strain WON0604 recited in claims 3-5 because they are all Lactobacillus paracasei strains which reduce neutral fat in mammals when orally administered to the subject.  NOTE: The claims are drawn to a method of administering the microorganism called WON0604 and deposited as FERM BP-11468 not to the deposit itself or the label.  If the Lactobacillus paracasei strains taught by Yamada (i.e. Lactobacillus paracasei KW3110, Lactobacillus paracasei KW3925 and/or Lactobacillus paracasei KW3926) are the claimed Lactobacillus paracasei strain deposited as FERM BP-11468 then the disclosure of Yamada anticipates the claimed invention regardless of whether Yamada calls the strains KW3110, KW3925 and/or KW3926 or any other designation and regardless of whether Yamada recognizes that the cells have been deposited as FERM BP-11468 (an impossibility because Yamada was published ~3 years before Lactobacillus paracasei strain WON0604 was deposited as FERM BP-11468).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Lactobacillus paracasei strains disclosed by Yamada are genetically separate strains from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Regarding claims 3-4, Yamada teaches that the method comprises the daily oral administration of an effective amount of the active ingredient to an adult (human), which is preferably 5 x 109 to 5 x 1010 cfu/day of Yamada’s disclosed Lactobacillus paracasei strains (p. 4, ¶2) and demonstrates administering an effective amount for neutral fat reduction, 109 – 1011 CFU of the Lactobacillus paracasei strains, to mammalian subjects in need thereof (p. 7, Example 2; p. 6, ¶1) which would inherently promote polyamine production and energy metabolism regardless of whether Yamada tested for or was aware of the polyamine production promoting activity or energy metabolism promoting activity of the method because Yamada teaches a methodologically identical process with Lactobacillus paracasei strains which appear to be the claimed Lactobacillus paracasei strain.  Thus, Yamada anticipates claims 3-4.
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method and microorganism-containing composition would inherently possess the same characteristics of the claimed method and microorganism-containing-composition particularly in view of the similar characteristics which they have been shown to share (i.e. reducing neutral fat in a subject when daily orally administered at 109 – 1011 CFU per mouse). Thus, the claimed methods would have been obvious to those skilled in the art within the meaning of USC 103; therefore, claims 3-5 are prima facie obvious over the disclosure of Yamada.

Claim Rejections - 35 USC § 103

Claims 3-5 are rejected under 35 U.S.C. 103 as obvious over Naito et al., 2011 (cite U, PTO-892, 3/2/2022; herein “Naito”) in light of “ATCC Catalogue” (NPL cite 29, IDS, 3/14/2018).
Naito teaches methods of improving insulin resistance and reducing metabolic syndrome, i.e. promoting energy metabolism, in subjects in need thereof (diabetes model mice) by the oral administration of compositions comprising an effective amount of Lactobacillus casei strain Shirota (YIT 9029) (Abst.; p. 650, “Introduction”, ¶1).  Naito teaches that administration of an effective amount of Lactobacillus casei strain Shirota (YIT 9029) reduces neutral fat in the subject (p. 653, ¶2; Fig. 3).
Naito does not demonstrate administering an effective amount of the composition comprising Lactobacillus casei strain Shirota (YIT 9029) to human subjects; however, Naito teaches that the diabetic mice, effectively treated to promote energy metabolism and reduce neutral fat by administration of an effective amount of the composition comprising Lactobacillus casei strain Shirota (YIT 9029), are a relevant model of human obesity (p. 651, ¶4); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Naito to promote energy metabolism and reduce neutral fat in human subjects in need thereof by administering an effective amount of the composition comprising Lactobacillus casei strain Shirota (YIT 9029) with a reasonable expectation of success because Naito teaches that the diabetic mice in their study are a relevant model of human obesity; therefore, claims 4-5 are prima facie obvious.
It would appear that Naito’s Lactobacillus casei strain Shirota (YIT 9029) is Lactobacillus paracasei strain WON0604 recited in claims 3-5 because Naito’s Lactobacillus strain promotes energy metabolism and reduces neutral fat in mammals when orally administered to the subject.  NOTE: The claims are drawn to a method of administering the microorganism called WON0604 and deposited as FERM BP-11468 not to the deposit itself or the label.  If the Lactobacillus strain taught by Naito (i.e. Lactobacillus casei strain Shirota (YIT 9029)) is the claimed Lactobacillus paracasei strain deposited as FERM BP-11468 then the disclosure of Naito anticipates the claimed invention regardless of whether Naito calls the Lactobacillus strain Lactobacillus casei strain Shirota or any other designation and regardless of whether Naito recognizes that the cells have been deposited as FERM BP-11468 (an impossibility because Naito was published before Lactobacillus paracasei strain WON0604 was deposited as FERM BP-11468).
The ATCC Catalogue is cited to show that L. casei and L. paracasei have been subjected to many reclassifications and do not appear to be readily distinguishable. This is evidenced by original deposits having made as L. casei and subsequently being reclassified as L. paracasei.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Lactobacillus strain disclosed by Naito is genetically separate from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Regarding claim 3, the method made obvious by Naito for promoting energy metabolism and reducing neutral fat in human subjects in need thereof by administering an effective amount of the composition comprising Lactobacillus casei strain Shirota (YIT 9029) would inherently promote polyamine production regardless of whether Naito tested for or was aware of the polyamine production promoting activity of the method because Naito teaches a methodologically identical process with a Lactobacillus strain which appears to be the claimed Lactobacillus paracasei strain.  The population to receive the treatment (i.e. a human in need of promoting polyamine production) would appear to be the same as the population to receive the treatments of claims 4 and 5 (i.e. a human in need of promoting energy metabolism and a human in need of reducing neutral fat); thus, claim 3 is prima facie obvious over Naito.

Claims 3-5 are rejected under 35 U.S.C. 103 as obvious over Matsuzaki et al., 1997 (NPL cite 28, IDS, 3/14/2018; herein “Matsuzaki”) in light of Kato et al., 1981 (cite V, PTO-892, 3/2/2022; herein “Kato”) and “ATCC Catalogue” (NPL cite 29, IDS, 3/14/2018).
Matsuzaki teaches methods of improving insulin resistance and reducing metabolic syndrome (by reducing blood glucose level, reducing plasma insulin level and increasing insulin binding potential), i.e. promoting energy metabolism, in subjects in need thereof (diabetes model mice) by the oral administration of compositions comprising a Lactobacillus casei strain (Abst.; p. 358, “Animals”, “Preparation of Lactobacillus casei (LC)”, “Examination of diabetes”; pp. 359-60, spanning ¶; p. 362, “Insulin binding assay”; pp. 362-3, spanning ¶; Figs. 2 and 8; pp. 362-4, “Discussion”).  Matsuzaki teaches that the method decreases body weight as compared to control diabetic mice (Abst.; pp. 359-60, spanning ¶; Fig. 3; pp. 362-3, spanning ¶) suggesting that the method reduces neutral fat in the subject.  Matsuzaki teaches that the L. casei strain is that described in Kato (p. 358, “Preparation of Lactobacillus casei (LC)”).  Kato is cited as evidence that the L. casei strain in Matsuzaki is L. casei strain YIT 9018 (Abst.).
Matsuzaki does not demonstrate administering an effective amount of the composition comprising Lactobacillus casei strain YIT 9018 to human subjects; however, Matsuzaki teaches that the KK-Ay diabetic mice, effectively treated to promote energy metabolism and reduce neutral fat by administration of an effective amount of the composition comprising Lactobacillus casei strain YIT 9018, are a model of human diabetes (i.e. a non-insulin-dependent diabetes mellitus (NIDDM) model) (Title; Abst.; p. 357, “Introduction”, ¶1); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Matsuzaki to promote energy metabolism and reduce neutral fat in human subjects in need thereof by administering an effective amount of the composition comprising Lactobacillus casei strain YIT 9018 with a reasonable expectation of success because Matsuzaki teaches that the diabetic mice in their study are a model of human diabetes; therefore, claims 4-5 are prima facie obvious.
It would appear that Matsuzaki’s Lactobacillus casei strain YIT 9018 is Lactobacillus paracasei strain WON0604 recited in claims 3-5 because Matsuzaki’s Lactobacillus strain promotes energy metabolism and reduces neutral fat in mammals when orally administered to the subject.  NOTE: The claims are drawn to a method of administering the microorganism called WON0604 and deposited as FERM BP-11468 not to the deposit itself or the label.  If the Lactobacillus strain taught by Matsuzaki (i.e. Lactobacillus casei strain YIT 9018) is the claimed Lactobacillus paracasei strain deposited as FERM BP-11468 then the disclosure of Matsuzaki anticipates the claimed invention regardless of whether Matsuzaki calls the Lactobacillus strain Lactobacillus casei strain YIT 9018 or any other designation and regardless of whether Matsuzaki recognizes that the cells have been deposited as FERM BP-11468 (an impossibility because Matsuzaki was published in 1997 and the Lactobacillus paracasei strain WON0604 was deposited as FERM BP-11468 in 2012).
The ATCC Catalogue is cited to show that L. casei and L. paracasei have been subjected to many reclassifications and do not appear to be readily distinguishable. This is evidenced by original deposits having made as L. casei and subsequently being reclassified as L. paracasei.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Lactobacillus strain disclosed by Matsuzaki is genetically separate from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Regarding claim 3, the method made obvious by Matsuzaki for promoting energy metabolism and reducing neutral fat in human subjects in need thereof by administering an effective amount of the composition comprising Lactobacillus casei strain YIT 9018 would inherently promote polyamine production regardless of whether Matsuzaki tested for or was aware of the polyamine production promoting activity of the method because Matsuzaki teaches a methodologically identical process with a Lactobacillus strain which appears to be the claimed Lactobacillus paracasei strain.  The population to receive the treatment (i.e. a human in need of promoting polyamine production) would appear to be the same as the population to receive the treatments of claims 4 and 5 (i.e. a human in need of promoting energy metabolism and a human in need of reducing neutral fat); thus, claim 3 is prima facie obvious over Matsuzaki.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 3-4 regarding the rejection of claims 3-5 under 35 U.S.C. § 112(a) are moot as the rejection has been withdrawn. 
Regarding the rejection of claims 3-5 under 35 U.S.C. §§ 102(a)(1)/103 over Yamada, the rejection of claims 3-5 under 35 U.S.C. §§ 102(a)(1)/103 over Naito and the rejection of claims 3-5 under 35 U.S.C. §§ 102(a)(1)/103 over Matsuzaki in light of Kato, Applicant’s sole argument is that a prima facie case of obviousness has not been established because the initial burden on the Office requires proffering factual evidence or scientific reasoning to support the reasonableness of the finding that the claimed feature is inherently present (pp. 4-7).
This is unpersuasive because, as set forth in the rejections above, factual evidence was proffered supporting the reasonableness that the prior art bacterial strains are the claimed Lactobacillus paracasei strain WON0604.  
The Lactobacillus paracasei strains taught by Yamada, L. paracasei KW3110 (also known as L. casei L14 and is deposited as FERM BP-08634), L. paracasei KW3925 (also known as L. paracasei NRIC1917) and L. paracasei KW3926 (also known as L. paracasei JCM8132), each exhibit neutral fat reducing activity; the Lactobacillus casei strain Shirota (YIT 9029) taught by Naito exhibits neutral fat reducing activity and promotes energy metabolism and the Lactobacillus casei strain YIT 9018 taught by Matsuzaki promotes energy metabolism; hence, Applicant’s assertion that no factual evidence that the prior art bacterial strains are the claimed bacterial strain has been proffered is incorrect.  
As clearly detailed in the MPEP, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Hence, Applicant’s assertion that the burden has not shifted to Applicant to show with objective evidence that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product is completely unpersuasive.
As detailed in the rejections, Applicant can overcome the rejections by showing that the Lactobacillus strain disclosed in the prior art is genetically separate from the Lactobacillus paracasei strain recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.  Additionally, biochemical tests, such as carbon utilization assays, can be used to discriminate between the claimed microorganism and the prior art microorganisms, as Applicant previously did by showing that the prior art strains Lactobacillus paracasei ST11 and Lactobacillus paracasei F19 can utilize inulin whereas the claimed strain cannot.
Applicant alleges that the previous Examiner's work has not been provided with requisite full faith and credit (p. 7).  This is incorrect.  Full faith and credit was given to the previous Examiner’s search and actions; however, the Office does not propagate error.  The previous Examiner in the Office action mailed 12/23/2019 rejected claim 3 under 35 U.S.C. 102(a)(1)/103 over Chorell (see Office action for bibliographic details) who teaches administration of Lactobacillus paracasei F19 to human subjects promoted polyamine production; rejected claim 4 under 35 U.S.C. 102(a)(1)/103 over Nerstedt and/or Martin because Nerstedt teaches administration of Lactobacillus paracasei F19 for promoting energy metabolism and Martin teaches administration of Lactobacillus paracasei NCC2461 (i.e. Lactobacillus paracasei ST11) for promoting energy metabolism; and rejected claim 5 under 35 U.S.C. 102(a)(1)/103 over Yamada who teaches administering Lactobacillus paracasei KW3110, Lactobacillus paracasei KW3925 and/or Lactobacillus paracasei KW3926 for reducing neutral fat.  The burden of establishing non-obviousness by objective evidence was shifted to Applicants by the examiner’s rejections.  Applicant successfully met this burden for the rejections of claims 3 and 4 by A) pointing to Table 2 of the specification which discloses that the claimed microorganism, Lactobacillus paracasei strain WON0604 does not assimilate inulin and B) providing evidence that Lactobacillus paracasei F19 (taught by Chorell and Nerstedt) and Lactobacillus paracasei ST11 (taught by Martin) can both assimilate inulin; thus, they are not the claimed Lactobacillus paracasei strain.  However, no evidence at all was provided regarding the Lactobacillus paracasei stains which reduce neutral fat in Yamada.  It would appear that the previous Examiner mistakenly concluded that the Applicant’s burden of establishing non-obviousness by objective evidence had been provided for all of the prior art when, in fact, it had not been.
The previous Examiner was in error for withdrawing the rejection over Yamada when Applicant HAD NOT met their burden of establishing non-obviousness by objective evidence; hence, the rejection over Yamada was set forth in the previous Office action mailed 3/2/2022.
Hence, Applicant’s arguments are unpersuasive; thus, the rejection over Yamada is maintained with modification to address the amended claims and new rejections under 35 U.S.C. 103 are set forth over Naito and over Matsuzaki to address the amended claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651